The opinion of the court was delivered,
by Lowrie, C. J.
The custody of this $8000, and the appropriation of its income, is committed to the executors, and hence the jurisdiction of the Orphans’ Court, in supervising its management, seems to be justified. The interest is to be applied to the necessities of Noble, and those of his wife and family- during his life; and his wife complains that he has become so intemperate and improvident, that he is entirely unfit to receive it for the benefit of his family, and prays for a decree that it may be so applied. The degree of intemperance established by the evidence is so gross, as to lea-ve no doubt about the justice of the decree made by the court below.
It is not noticed in the petition, or answer, that the wife and her daughter have been compelled to leave her husband’s house; but such is the fact, and no wonder; for how could she endure such gross and continued intoxication, and the ill usage proved to have accompanied it, and the untold ill usage which may be presumed besides ? Her desertion of him appears not as a ground *427for the decree, but as an effect of his intemperance. This income is for him and his family, and he is totally unfit to use it for their benefit. This justifies the decree, so far as it allots part of the money to be expended by the wife. We find no fault in the opinion of the court below.
Decree affirmed, at the costs of the appellant.